Exhibit A LIMITED LIABILITY COMPANY AGREEMENT OF PNMAC MORTGAGE OPPORTUNITY FUND, LLC a Delaware Limited Liability Company Dated as of August 1, 2008 TABLE OF CONTENTS Page SECTION 1. DEFINED TERMS 5 SECTION 2. LIMITED LIABILITY COMPANY FORMATION AND IDENTIFICATION 10 2.1 Formation 10 2.2 Name and Place of Business 10 2.3 Tax Treatment 11 2.4 Records of Members 11 2.5 Limited Liability Company 11 SECTION 3. PURPOSE, NATURE OF BUSINESS AND POWERS 11 SECTION 4. TERM 12 SECTION 5. SHARES OF MEMBERSHIP INTEREST 12 5.1 Beneficial Interest 12 5.2 Classes and Series 12 5.3 Issuance of Shares 13 5.4 Rights of Members 13 SECTION 6. REGISTERED OFFICE AND AGENT FOR SERVICE OF PROCESS 14 SECTION 7. CAPITAL CONTRIBUTIONS 14 7.1 Capital Contributions of Members 14 7.2 Withdrawal of Capital 18 SECTION 8. DISTRIBUTIONS 18 8.1 Distributions 18 SECTION 9. MANAGEMENT AND BOARD OF DIRECTORS 20 9.1 Management Generally 20 9.2 Board of Directors 21 9.3 Expenses of the Company 23 9.4 Members’ Consent 24 9.5 Exculpation 25 9.6 Indemnification; No Duty of Investigation; Reliance on Experts 25 9.7 Director Limited Liability 27 9.8 Certain Other Activities 27 SECTION 10. MEMBERS 28 10.1 Identity, Contributions and Common Share Commitments 28 10.2 No Management Power or Liability 28 10.3 Amendments 29 10.4 Merger, Consolidation, Liquidation 30 10.5 List of Members 30 10.6 Limitations 31 10.7 Meetings. 31 10.8 Action Without a Meeting 31 10.9 Procedures 32 10.10 Voting 32 10.11 Key Person Event 34 SECTION 11. ADMISSION OF ADDITIONAL MEMBERS;ASSIGNMENTS OR TRANSFERS OF SHARES 34 11.1 Admission of Additional Members 34 11.2 Assignments or Transfers of Shares 34 SECTION 12. POWER OF ATTORNEY 37 12.1 Appointment of Investment Manager 37 12.2 Nature of Special Power 37 SECTION 13. BOOKS, RECORDS AND REPORTS 38 13.1 Books 38 13.2 Reports 39 SECTION 14. VALUATION OF INTERESTS 40 SECTION 15. BANK ACCOUNTS; CUSTODIAN 40 15.1 Bank Accounts Generally 40 15.2 Custodian 40 SECTION 16. DISSOLUTION AND TERMINATION OF THE COMPANY 41 16.1 Dissolution Generally 41 16.2 Continuation of Company 41 16.3 Events Causing Dissolution 41 16.4 Distribution of Assets on Liquidation 41 16.5 Liquidation Statement 42 16.6 Director’s Liability Upon Dissolution or Removal 42 SECTION 17. GENERAL PROVISIONS 42 17.1 Notices and Distributions 42 17.2 Survival of Rights 43 17.3 Construction 43 17.4 Section Headings 43 17.5 Agreement in Counterparts 43 17.6 Governing Law 43 17.7 Additional Documents 43 17.8 Severability 44 17.9 Pronouns 44 17.10 Entire Agreement 44 17.11 Arbitration 44 17.12 Waiver of Partition 44 2 17.13 Filing 44 Appendix A Form of Notice of Transfer A-1 Appendix B Subscription Agreement B-1 Appendix C Schedule of Members C-1 3 LIMITED LIABILITY COMPANY AGREEMENT OF PNMAC MORTGAGE OPPORTUNITY FUND, LLC This Limited Liability Company Agreement, dated as of August 1, 2008 (this “Agreement”), has been approved by a majority of the Board of Directors of the Company and the sole Member of the Company in accordance with Section 10.3(b) of this Agreement and, when executed by Jeff Grogin, as Secretary of the Company, in accordance with Section 17.13 of this Agreement, shall be the Limited Liability Agreement of the Company. Upon the terms and subject to the conditions described below, the parties to this Agreement, which shall include all Persons becoming Members at any time, as a condition of becoming and for so long as they remain Members, agree as follows: SECTION 1. DEFINED TERMS The terms set forth below shall have the indicated meanings. “Advisers Act” means the Investment Advisers Act of 1940 and the rules and regulations promulgated thereunder and applicable exemptions granted therefrom, as amended from time to time. “Advisory Agreement” means the Investment Management Agreement between the Company and the Investment Manager, dated on or about the Initial Closing, as such agreement may be amended, modified, revised or restated, from time to time, in accordance with the terms hereof and thereof, and any substantially similar agreement with a successor Investment Manager permitted by the terms hereof and thereof. “Advisory Fee” means the fee payable to the Investment Manager under the Advisory Agreement. “Affiliated Person” has the meaning set forth in the Investment Company Act. “Aggregate Capital Contributions” means, with respect to any Member as of any date, the aggregate amount of all Capital Contributions made by such Member on or prior to such date. “Agreement” or “Limited Liability Company Agreement” means this Limited Liability Company Agreement, as originally executed and as amended from time to time. “Assets” means all cash, securities, investments and other property and assets of any type of the Company. 4 “Base Rate” means, on any date, a variable rate per annum equal to the rate of interest published from time to time by The Wall Street Journal as the “prime rate” at large U.S. money center banks. “Board of Directors” means the board of directors of the Company. “Business Day” means any day other than a Saturday, Sunday or any other day on which banks in New York, New York are required by law to be closed.All references to Business Day herein shall be based on the time in New York, New York. “By-Laws” has the meaning set forth in Section 9.2(g). “Capital Contribution” means a contribution to the Company in cash by a Member or by any predecessor holder of the Shares held by such Member less, in the case of the initial capital call with respect to an increase in a Member’s Common Share Commitment or the Common Share Commitment of a new Member, any capital charge on such Common Share Commitment. “Certificate” means the Certificate of Formation of the Company, filed with the Secretary of State on April 15, 2008, and any and all amendments thereto and restatements thereof filed with the Secretary of State. “Code” means the Internal Revenue Code of 1986, as amended from time to time, and any successor thereto. “Commitment Period” means the period commencing on the Initial Closing and ending, subject to the occurrence of a Key Person Event, on the earliest to occur of the following: (i) December 31, 2011, (ii) the decision of the Investment Manager, in its sole discretion and (iii) the affirmative vote of Members who hold such percentage of the Shares as constitutes at least 75% of the aggregate Common Share Commitments. “Common Member” means a Member holding Common Shares of the Company. “Common Share Commitment” means, when referring to a dollar amount, an amount committed by a Common Member or prospective Common Member for investment in the Common Shares of the Company pursuant to (a)a Subscription Agreement and (b) an assumption by such Member of any Common Share Commitment of a Defaulting Member pursuant to Section 7.1(d) or of a transferring Member. “Common Shares” means the common Shares of membership interests of the Company having the rights and other terms set forth in this Agreement. “Company” means PNMAC Mortgage Opportunity Fund, LLC, a Delaware limited liability company, as it may from time to time be constituted. “Company Expenses” shall have the meaning assigned to such term in Section 9.8. 5 “Consent Dividend” shall have the meaning assigned to such term in Section 8.1(h). “Custodial Account” means one or more segregated trust accounts maintained pursuant to the requirements of the Investment Company Act and other applicable law to hold the Assets. “Custodian” means an entity which maintains the Custodial Account pursuant to the requirements of the Investment Company Act and other applicable law. “Defaulting Member” shall have the meaning assigned to such term in Section 7.1(d). “Delaware Act” means the
